Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to the action filed 2/5/2021.  Claims 1-20 are pending and presented for examination.  


Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Pothering discloses technologies are described herein for applying type projection queries to instance space graphs. Through the utilization of the technologies and concepts presented herein, a type projection may be used to describe the hierarchy of instance types connected by relationships within an instance space graph.
However, Pothering whether alone or in combination with the other prior arts of record fails to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 



generate a space graph based on building data, wherein the space graph is a graph data structure comprising a plurality of nodes representing a plurality of entities, a plurality of edges between the plurality of nodes representing a plurality of relationships between the plurality of entities, and data values of the building data associated with the entities; 
receive new building data from one or more building data sources; 
generate, based on the new building data, a new relationship between a first entity of the plurality of entities and a second entity of the plurality of entities; and
update the space graph with the new relationship by causing the space graph to store a new edge between a first node of the plurality of nodes representing the first entity and a second node of the plurality of nodes representing the second entity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D BROWN/           Primary Examiner, Art Unit 2433